 Case: 4:20-cv-01218-SRC Doc. #: 1-7 Filed: 09/09/20 Page: 1 of 2 PageID #: 15




                  IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                               STATE OF MISSOURI

 HOPE HALLER,                                        )
                                                     )
      Plaintiff                                      )
                                                     )
 v.                                                  )         Cause No. 2022-CC01095
                                                     )
 AMERICAN FAMILY MUTUAL                              )
 INSURANCE COMPANY, S.I.,                            )
                                                     )
       Defendant.                                    )
                                                     )
                                                     )

           NOTICE TO STATE COURT OF FILING NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that on September 9, 2020, Defendant filed a timely Notice of

Removal of this action from the Circuit Court of St. Louis City, to the United States District Court

for the Eastern District of Missouri. The Notice of Removal is attached hereto as Exhibit 1.

       Therefore, the Circuit Court for St. Louis City shall proceed no further unless and until

this action is remanded.



                                                 ___________________________
                                                 Stephanie A. Kennedy, #65741
                                                 800 Northwest Plaza Drive
                                                 St. Ann, MO 63074
                                                 (314) 542-0015
                                                 Fax (866) 292-8815
                                                 skenned2@amfam.com
                                                 Attorney for American Family Insurance
                                                 Company

                                CERTIFICATE OF SERVICE

Pursuant to Rule 103.08, I hereby certify that on September 9, 2020 this document was
electronically filed through the Missouri e-file system which will provide copies of same to all
attorneys of record. Pursuant to Rule 55.03(a), the undersigned further certifies that he signed an
 Case: 4:20-cv-01218-SRC Doc. #: 1-7 Filed: 09/09/20 Page: 2 of 2 PageID #: 16




original of this pleading and that an original of this pleading shall be maintained for a period not
less than the maximum allowable time to complete the appellate process.



                                                 ___________________________
